758 N.W.2d 282 (2008)
In re Jaden Taylor LEE, Minor.
Department of Human Services, Petitioner-Appellee,
v.
Cheryl Lynn Lee, Respondent-Appellant, and
Sault Ste. Marie Tribe of Chippewa Indians, Intervening Respondent-Appellee.
Docket No. 137653. COA No. 283038.
Supreme Court of Michigan.
December 18, 2008.

Order
On order of the Court, the application for leave to appeal the October 16, 2008 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall include among the issues to be briefed (1) whether the term "active efforts" in 25 USC 1912(d) requires a showing that there have been recent rehabilitative efforts designed to prevent the breakup of that particular Indian family; and (2) whether the "beyond a reasonable doubt" standard of 25 USC 1912(f) requires contemporaneous evidence that the continued custody of the Indian child by the parent or Indian custodian is likely to result in serious emotional or physical damage to the child before parental rights may be terminated.
The Clerk of the Court is directed to place this case on the March 2009 session calendar for argument and submission. Appellant's brief and appendix must be filed no later than January 27, 2009, and appellees' brief and appendices, if appellees choose to submit appendices, must be filed no later than February 20, 2009.
The Attorney General and the American Indian Law, Children's Law, and Family Law Sections of the State Bar of Michigan are invited to file briefs amicus curiae by February 24, 2009. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae by February 24, 2009.